McBRIDE, C. J.
This is a motion to dismiss an appeal and to affirm the judgment of the lower court.
The record shows that judgment was entered against the defendants in the Circuit Court on September 20, 1922, and that on November 20, 1922, defendants served notice of appeal and on December 1, 1922, filed their undertaking on appeal. On December 30, 1922, *337the defendants were granted to and including January 28, 1923, in which to file a transcript on appeal to the Supreme Court. On January 31, 1923, defendants obtained an order extending the time to file their transcript to and including March 25,1923. On March 29,1923, defendants were granted until April 25,1923, in which to file their transcript.
The court had no jurisdiction to grant the extension on January 31, 1923, for the reason that the time previously granted had expired two days before the extension was granted. For a like reason the court was without jurisdiction to grant the extension of March 29, 1923. The appeal being abandoned by operation of law, the judgment of the lower court is affirmed. Motion to Dismiss Appeal Allowed.